SEABURY, J.
This action is brought to recover damages for the alleged breach of a contract of employment. Upon the trial the defendant called a fellow employé of the plaintiff as a witness, and endeavored by the testimony of that witness to prove admissions made by the plaintiff contrary to his testimony. Upon objection being made, the court excluded the evidence upon the ground that the plaintiff’s testimony could not be contradicted, because no foundation had been laid for the contradiction by calling the attention of the plaintiff to the time and place of the alleged admissions. The exclusion of the testimony was error prejudicial to the defendant. The rule of evidence applied by the learned court below has no application, where the admission sought to be proved is that' of a party to the action. Blossom v. Barrett, 37 N. Y. 434, 438, 97 Am. Dec. 747; Wigmore on Evidence, § 1051.
Judgment reversed, and new trial ordered, with costs' to the appellant to abide the event. All concur.